Opinion by
Cline, J.
From the testimony it appeared that the broker had a conference with the examiner before making the entries and was told that the entries would be advanced 15 percent as this advance had been made on similar merchandise imported by others; that on certain entries he made advances to meet the advances made by the appraiser in the test case, but on the particular entries in question, which covered merchandise from a certain exporter, the petitioner told his broker to enter at the invoice value in order to make up a test case. The appraiser advanced the value and the importer filed appeals to reap-praisement, but before the cases were heard he discovered the exporter was not a manufacturer and he therefore abandoned his appeals. On the record presented *553the court found that the petitioner was without intent to misrepresent the facts or defraud the revenue of the United States. The petitions were therefore granted. Snow v. United States (1 Cust. Ct. 46, C. D. 13) cited.